DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “IMPROVED HEAD LIGHTS OF A VEHICLE,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The use of the term “DLP,” which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31-54 contains the trademark/trade name “DLP.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a DMD technology and, accordingly, the identification/description is indefinite.
For the purpose of examination, DLP is interpreted as DMD projector.

Claims 32, 39, 49, and 51 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 32, 39, 49 and 51 recite the term “fast” in the claims.  The term “fast” is a relative term which renders the claim indefinite. The term “fast” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 33 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 33 recites the term “fat-on” in the claim.  The term “fat-on” is defined by the specification and one of ordinary skill in the art would not be reasonably apprised of the meaning of “fat-on.” 

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 31-45 and 47-54 rejected under 35 U.S.C. 103 as being unpatentable over Sako (US 20140085470 A1) in view of Chen (US 20080094584 A1).
Regarding claim 31, Sako teaches an apparatus, comprising: an entertainment system (20, 22, 23, 2, 3 and 4) in a vehicle; a head light (3, 3-1, 3-2) having at least a projector unit (Fig. 5-7) integrated therein; and a control unit (38) configured to receive images, video data, or both from the entertainment system (20, 22, 23, 2, 3 and 4) and control the projector unit to project at least an image or a video content, or both, through the head light (3, 3-1, 3-2; Fig. 1-11).
Sako does not teach the projector being a Digital Light Processing (DLP).
Chen teaches a projector using DMD or LCD ([0022]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Sako with Chen; because DMD offers higher contrast than LCD.
Regarding claim 32, Sako, as modified by Chen, further teaches the entertainment system (20, 22, 23, 2, 3 and 4) is associated to a vehicle computing device and is linked to the projector unit (Fig. 5-7), i.e. DLP unit and to the DLP control unit (38) through a fast connection data bus (Fig. 2; [0138]).
Regarding claim 33, Sako, as modified by Chen, further teaches the entertainment system (20, 22, 23, 2, 3 and 4) is removably connected to the vehicle computing device through a fat-on connection of a data bus (Fig. 1-11).

Regarding claim 35, Sako, as modified by Chen, further teaches the projector unit (Fig. 5-7), i.e. DLP unit is associated to the entertainment system (20, 22, 23, 2, 3 and 4) while the DLP control unit (38) is incorporated into the head light (3, 3-1, 3-2) of the vehicle (Fig. 5-7).
Regarding claim 36, Sako, as modified by Chen, further teaches the (DLP) unit includes a display device based on optical micro-electro-mechanical technology that uses a digital micromirror device, or a laser technology, or both ([0022] of Chen).
Regarding claim 37, Sako, as modified by Chen, further teaches the entertainment system (20, 22, 23, 2, 3 and 4) includes a resident storage device (22) or a removable storage device, or both, including multimedia contents (Fig. 2; [0054]).
Regarding claim 38, Sako, as modified by Chen, further teaches the projector unit (Fig. 5-7), i.e. DLP unit is configured to project color images or video content, or both (Fig. 1-11; [0054]).
Regarding claim 39, Sako teaches a head light (3, 3-1, 3-2) of a vehicle, comprising: a projector unit (Fig. 5-7), and a bus connector to fast connect the projector unit (Fig. 5-7) to a DLP control unit (38) through a data bus (Fig. 2), wherein the DLP control unit (38) is configured to receive images, video data, or both, from an entertainment system (20, 22, 23, 2, 3 and 4) of the vehicle ([0054], [0099]-[0103]).
Sako does not teach the projector being a Digital Light Processing (DLP).
Chen teaches a projector using DMD or LCD ([0022]).

Regarding claim 40, Sako, as modified by Chen, further teaches the projector unit (Fig. 5-7), i.e. DLP unit and the DLP control unit (38) are both incorporated into the head light (3, 3-1, 3-2) of the vehicle (Fig. 5-7).
Regarding claim 41, Sako, as modified by Chen, further teaches the projector unit (Fig. 5-7), i.e. DLP unit is incorporated into the head light (3, 3-1, 3-2) of the vehicle while the DLP control unit (38) is associated to the entertainment system (20, 22, 23, 2, 3 and 4; Fig. 2, 5-7).
Regarding claim 42, Sako, as modified by Chen, further teaches the projector unit (Fig. 5-7), i.e. DLP unit and the DLP control unit (38) are both connected through the data bus to the entertainment system (20, 22, 23, 2, 3 and 4; Fig. 2).
Regarding claim 43, Sako, as modified by Chen, further teaches the connecting data bus is implemented in accordance with predefined protocol specification (Fig. 2).
Regarding claim 44, Sako, as modified by Chen, further teaches the projector unit (Fig. 5-7), i.e. DLP unit comprises a display device based on optical micro-electro-mechanical technology that uses a digital micromirror device ([0022] of Chen).
Regarding claim 46, Sako, as modified by Chen, further teaches the projector unit (Fig. 5-7), i.e. DLP unit is configured to project color images, video content, or both ([0054]).
Regarding claim 47, Sako teaches a method (Fig. 1-11), comprising: providing at least a projector unit (Fig. 5-7) in a head light (3, 3-1, 3-2) of a vehicle; and providing a DLP control unit (38) to: receive images, video data, or both, from an entertainment system (20, 22, 23, 2, 3 and 4) of the vehicle ([0054]); and control the projector unit (Fig. 5-7), i.e. DLP unit to project at least an image, a video content, or both, through the head light (3, 3-1, 3-2; [0055]-[0058]).

Chen teaches a projector using DMD or LCD ([0022]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Sako with Chen; because DMD offers higher contrast than LCD.
Regarding claim 48, Sako, as modified by Chen, further teaches providing a second projector unit (3a/3b; Fig. 5-7, 10 and 11), i.e. DLP unit in a second head light (3, 3-1, 3-2) of the vehicle (Fig. 10 and 11).
Regarding claim 49, Sako, as modified by Chen, further teaches providing a fast connection data bus between the entertainment system (20, 22, 23, 2, 3 and 4) of the vehicle and the projector unit (Fig. 5-7), i.e. DLP unit and the DLP control unit (38; Fig. 2).
Regarding claim 50, Sako, as modified by Chen, further teaches providing an entertainment system (20, 22, 23, 2, 3 and 4) including a resident storage device (22), a removable storage device, or both, including multimedia contents (Fig. 2; [0054]).
Regarding claim 51, Sako, as modified by Chen, further teaches the entertainment system (20, 22, 23, 2, 3 and 4) of the vehicle is removably connected to the vehicle computing device through a fast-on connection of a data bus (Fig. 2).
Regarding claim 52, Sako, as modified by Chen, further teaches the projector unit (Fig. 5-7), i.e. DLP unit takes the place of at least a normal light beam of the head light (3, 3-1, 3-2) of the vehicle (Fig. 7).
Regarding claim 53, Sako, as modified by Chen, further teaches the projector unit (Fig. 5-7), i.e. DLP unit is configured to project an image, a video content, or both, during parking of the vehicle and is configured to operate as a regular interactive lamp during driving (Fig. 1-11; 
Regarding claim 54, Sako, as modified by Chen, further teaches the projector unit (Fig. 5-7), i.e. DLP unit is configured to project color images, a video content, or both ([0054]).

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Sako (US 20140085470 A1) in view of Chen (US 20080094584 A1) and in further view of Chuang (US 20150377445 A1).
Regarding claim 45, neither Sako nor Chen teaches the projector unit, i.e. DLP unit comprises a display device based on laser technology.
Chuang teaches a headlight using DLP unit comprising a display device based on laser technology ([0043]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Sako and Chen with Chuang; because lasers allow improve efficiency.


Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20190031089 A1, US 20180031202 A1, US 20180118095 A1, US 20170192224 A1, US 20170337821 A1, US 20170144591 A1, US 20140028980 A1, US 20120044090 A1, US 20040252516 A1, US 20040218401 A1, US 20040189447 A1, and US 10457199 B2, disclose head lights having pattern modulating device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882